                                                                  JS-6
 1 Daniel M. Cislo, Esq., No. 125,378
      dancislo@cislo.com
 2 Mark D. Nielsen, Esq., No. 210,023
      mnielsen@cislo.com
 3 CISLO & THOMAS LLP
   12100 Wilshire Boulevard, Suite 1700
 4 Los Angeles, California 90025
   Telephone: (310) 451-0647
 5 Telefax: (310) 394-4477
 6 Attorneys for Plaintiff,
   NIKKEN, INC.
 7
 8
 9                       UNITED STATES DISTRICT COURT

10                     CENTRAL DISTRICT OF CALIFORNIA

11
   NIKKEN, INC., a California             )   Case No. 8:18-cv-01839 DOC (JDEx)
12 corporation,                           )
13                                        )   [Hon. David O. Carter]
                Plaintiff,                )
14                                        )   ORDER DISMISSING CASE
          vs.                             )   WITHOUT PREJUDICE [11]
15                                        )
                                          )
16 KENKO BIO LLC, a Florida Limited       )
   Liability company,                     )
17                                        )
                Defendant.                )
18                                        )
                                          )
19                                        )
                                          )
20                                        )
                                          )
21                                        )
22
23
24
25
26
27
28
                                                                                           1                                                                     ORDER
                                                                                           2                 Based upon the concurrently filed Stipulation of Dismissal without Prejudice,
                                                                                           3 and for good cause shown, IT IS HEREBY ORDERED that:
                                                                                           4                 (1)           This action is hereby dismissed without prejudice;
                                                                                           5                 (2)           Each party shall bear its own attorneys’ fees, costs, and expenses;
                                                                                           6                 (3)           The Court shall retain jurisdiction over this matter for purposes of
                                                                                           7 enforcing any breach of the settlement agreement; and,
                                                                                           8                 (4)           Should the need arise, the parties shall engage in initial, reasonable,
                                                              Facsimile: (310) 394-4477




                                                                                           9 good faith efforts to resolve any alleged breaches of the settlement agreement prior
                                                                                          10 to filing any action to resolve any such disputes pursuant to the terms of the
                                                                                          11 settlement agreement.
C CISLO & THOMAS LLP


                                          Los Angeles, CALIFORNIA 90025




                                                                                          12
                                            12100 Wilshire Boulevard
             Attorneys at Law




                                                                                          13 IT IS SO ORDERED
                                                  www.cislo.com
                                                   SUITE 1700




                                                                                          14
                                                                                             Date: November 20                                          , 2018
                          Telephone: (310) 451-0647




                                                                                          15
                                                                                                                                                                      Hon. David O. Carter
                                                                                          16                                                                          United States District Judge
                                                                                          17
                                                                                             Respectfully submitted,
                                                                                          18 CISLO & THOMAS LLP
                                                                                          19
                                                                                             By: /s/Daniel M. Cislo
                                                                                          20      Daniel M. Cislo
                                                                                          21      Mark D. Nielsen
                                                                                          22
                                                                                                             Attorneys for Plaintiff,
                                                                                          23                 NIKKEN, IN
                                                                                          24
                                                                                                             Dated: November 20, 2018
                                                                                          25
                                                                                          26
                                                                                          27   \\Srv-db\tmdocs\17-35866\Stipulation of Dismissal.docx


                                                                                          28

                                                                                                                                                                  2
1                                    CERTIFICATE OF SERVICE
2
             I hereby certify that on November 20, 2018, I electronically filed the foregoing document
3    with the clerk of court for the U.S. District Court, Central District of California, using the
     electronic case filing system of the court.
4
5           I hereby certify that on November 20, 2018, I caused:

6           [PROPOSED] ORDER DISMISSING CASE WITHOUT PREJUDICE
7           To be served by electronic mail on:
8                                         Kevin Hartley, Esq.
9                                       Co-Founder, Trademark Attorney
                                         Trust Tree Legal, P.C.
10                                          1321 Adams St.
                                          Nashville, TN 37208
11                                       kevin@trust-tree.com
12
13          FEDERAL: I declare, under penalty of perjury under the laws of the United States of
            America that the foregoing is true and that I am employed in the office of a member of the
14          Bar of this Court at whose direction the service was made.
15
            Executed on November 20, 2018, at Los Angeles, California.
16
17                                                      /s/Kaelie Sylvester
18                                                      Kaelie Sylvester

19
20
21
22
23
24
25
26
27
28
